DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 09/06/2021. 
Claim 12 is canceled. 
Claims 1-11 are currently pending and examined below. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] display a first shop […], executes a purchase and paying process or a purchase cancel process of an item, wherein […] stores a first item value data in which a first value for each of a plurality of shop items are set, and a second item value data in which at least a part of the same plurality of shop items is set to be always less expensive than the first item value data, […] receive a cancel […] for exiting from the first shop […] while displaying the first shop […], […] transmit the second item value stored 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A server, wherein: a controller of the server connected to a terminal via a communication line controls”, “screen on a screen of the terminal”, “in accordance with an operation of an operation device of the terminal”, “and in response to the operation of the operation device of the terminal”, “a storage device is connected to the controller of the server”, “signal transmitted by a cancel operation”, “signal”, “automatically”, “without depending on the operation of the operation device of the terminal”, “in response to the operation of the operation device of the terminal”, “operation of the operation device”, “in response of the operation of the operation device of the terminal”, “screen” and “in response to the operation”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements also amount to Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-3 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-3 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-3 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 4 recites, in part, the limitations of […] displaying a game image; […] display of a first shop […] for purchasing an item with a payment on display […], […], executes a purchase and paying process or a purchase cancel process of an item, wherein […] stores a first item value data in which a first value for each of a plurality of shop items is set, and a second item value data in which at least a part of the same plurality of shop items is set to be always less expensive than the first item value data, […] receives a cancel […] transmitted […] for exiting from the first shop […] while displaying the first shop […], […] transmit the second value item stored […] to forcibly switch from the first shop […] to a second shop […], the second shop […] displaying the plurality of shop items which are always same as the plurality of shop items displayed in the first shop […], and when […] receives no cancel […] and a predetermine time 
Claim 4 recites the additional elements of “A game server, comprising: a game terminal having a display”, “a communication port for executing transmission and reception of game data”, “and a controller for controlling a game displayed on the display in cooperation with the game terminal”, “wherein the controller controls”, “screen”, “in response to an operation of the operation device of the game terminal”, “a storage device is connected to the controller of the game server”, “signal”, “by a cancel operation”, “on the display of the game terminal”, “screen”, “signal”, “automatically”, “without depending on the operation of the operation device of the terminal”, “in response to an operation of the operation device of the terminal”, “in response to the operation of the operation device of the terminal”, “screen”, and “an operation”.   However, for the same reasons set forth with respect to claim 1, claim 4 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 5-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 4 (i.e., certain methods of organizing human activities and/or mental processes). Claims 5-10 do not recite any additional elements other than those recited in claim 4. Therefore, for the same reasons set forth with respect to claim 4, claims 5-10 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Claim 11 recites the additional elements of “A server comprising: a controller connected to a terminal via a communication line, and that controls”, “screen”, “in response to an operation of an operation device of the terminal”, “operation”, “controls to sequentially”, “screens”, “in response to an operation of the operations device of the terminal”, “a storage device connected to the controller of the server”, “automatically”, “without depending on the operation of the operation deice of the terminal”, “operation of the operation device”, “in response to the operation of the operation device of the terminal” and “screen”. However, for the same reasons 

Prior Art
The Examiner notes that the claims as currently amended currently still overcome prior art rejections. The closest prior art found to date are the following: 
a.	Santini et al. (US Patent No. 8,777,751 B1) discloses the concept of providing offers for sale of combinations of virtual items at discounted prices. 
b.	Little (US 2015/0363999 A1) discloses the concept of a gaming device implementation in which virtual currency can be wagered as part of the gaming operation. 
c.	Ando et al. (US 2017/0103606 A1) discloses the concept of a gaming device enables a user to purchase an item to be used in a game. 
d.	Evans et al. (US 2013/0124281 A1) discloses the concept of presenting a consumer with an opportunity to purchase. If the consumer declines to purchase the presented promotion or otherwise waits and takes no action, a feedback loop is invoked to reprocess the promotion based on a variable value calculation engine. 

Response to Arguments
Applicant's arguments filed 09/06/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Claim 1 is directed to a server under a particular technological environment (i.e., a wagering game environment). Generally, the wagering gaming machines are designed to induce players to spend a lot of money by providing the players with various game-related elements. Thus, a function of inducing the players to spend more money in the wagering gaming machines is an improvement in the wagering game technology not in the abstract idea itself. […] [I]t is an object of the present invention to provide a server and a game server for urging a user to pay.” In order to solve such an issue in the wagering gaming machine, claim 1 recites the details regarding how a sever including a controller and a storage device aids the method recited in claim 1. […] According to the aforementioned additional elements of claim 1, when the cancel signal is received after displaying the first shop screen, the second shop screen for selling items set to be less expensive than the first shop screen can be presented to the user, so that the user can be urged to pay through purchasing items. […] In other words, the additional elements of claim 1 can induce the players to spend money in the wagering gaming machines, resulting in an improvement in the wagering game technology. Additionally, Applicant respectfully requests the Examiner consider Example 37 […]. As discussed above, claim 1 provides an improved user interface (i.e., first and second shop screens) to address the issue in the wagering game technology. […] As such, the additional elements of claim 1 recite a specific manner of automatically displaying the second shop screen for selling items set to be less expensive than the first shop screen which provides a specific improvement over prior systems, resulting in the improved user interface. Based on the foregoing, Applicant respectfully submits that claim 1 satisfies at least the considerations including ‘an improvement in the functioning of a computer, or an improvement to other technology or technical field” and ‘applying or using the judicial exception in some other meaningful way beyond generally linking the use of the juridical exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. […] In this regard, claim 1 includes more than ‘generic computer component.’ […] Specifically, the above-described claimed features are unconventional elements that confine claim 1 to a particular useful application of urging the players to spend more money. These unconventional and patentable elements add significantly more to the alleged abstract idea. Based on the foregoing, Applicant respectfully submits that claim 1 satisfies at least the considerations including ‘adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application.’” 

In response to the above arguments, the Examiner respectfully disagrees. 
With regards to the argument the claimed invention provides an improvement to wagering game technology by urging a user to pay, the Examiner respectfully disagrees. The alleged improvement is entirely in the realm of the abstract idea. In In re Smith, the Federal Circuit concluded that conducting a wagering game is an abstract idea because “[a] wagering game is, effectively, a method of exchanging and resolving financial obligations based on probabilities created during the distribution of the cards” (see p. 5 of In re Smith 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016)). Therefore, the claims do recite an abstract idea in Step 2A Prong 1. 
With regards to the argument that “the additional elements of claim 1 can induce the players to spend money in the wagering gaming machines, resulting in an improvement in the wagering game technology”, the Examiner respectfully disagrees. The additional elements are being used in their ordinary capacity to perform the abstract idea. The additional elements amount to adding the words “apply it”, and generally link the use of the abstract idea to a particular technological environment or field of use. There is no indication in the specification that claimed invention provides an improvement to the functioning of the computer or to a technical field. 
With regards to the argument that the claims are patent-eligible for reasons similar to Example 37, the Examiner respectfully disagrees. Claim 2 of Example 37 was patent-eligible because it did not recite any limitations that fall under the enumerated groupings of abstract ideas in Step 2A Prong 1. Therefore, claim 2 was patent-eligible at Step 2A Prong 1. Here, the claims recite an abstract idea in Step 2A Prong 1 at least because they recite limitations that 
With regards to the argument that “claim 1 recite a specific manner of automatically displaying the second shop screen for selling items set to be less expensive than the first shop screen which provides a specific improvement over prior systems, resulting in the improved user interface”, the Examiner respectfully disagrees. As explained above, the alleged improvement is entirely in the realm of the abstract idea. The alleged improvement does not provide a technical solution to a technical problem. The user interface is being used in its ordinary capacity. 
With regards to the argument that “claim 1 satisfies at least the considerations including ‘an improvement in the functioning of a computer, or an improvement to other technology or technical field” and ‘applying or using the judicial exception in some other meaningful way beyond generally linking the use of the juridical exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”, in response, the Examiner respectfully disagrees. As explained above, the specification is silent with regards to such improvements to the functioning of the computer or to the technical field. The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
With regards to the argument that “claim 1 includes more than ‘generic computer component”, the Examiner respectfully disagrees. The additional elements are being used as tools, in their ordinary capacity, to perform the abstract idea.
With regards to the argument that “the above-described claimed features are unconventional elements that confine claim 1 to a particular useful application of urging the players to spend more money. These unconventional and patentable elements add significantly more to the alleged abstract idea. Based on the foregoing, Applicant respectfully submits that claim 1 satisfies at least the considerations including ‘adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application’”, in response, the Examiner respectfully disagrees. "[T]he relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018). Additionally, the Office Action does not take the position that any of the additional elements amount to adding insignificant extra-solution activity in Step 2A Prong 2 that would warrant an analysis in Step 2B to determine that they also amount to simply appending well-understood, routine, and conventional activity in the field. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681